DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is unclear if the “at least one image” is intended to be the same as one of the displayed maps or images now claimed in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-5, 7-12, and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabaru et al (US Pub 2013/0317361 –previously cited) in view of Trahey et al (US Pub 2004/0068184 –previously cited).
Re claims 1, 9, 10: Tabaru discloses a method comprising:
inducing a shear wave in a tissue in a human body by Acoustic Radiation Force Impulse (ARFI) using an ultrasound probe having a two-dimensional (2D) transducer array; irradiating ultrasound waves in the tissue using the ultrasound probe; acquiring ultrasound data using echo ultrasound waves of the irradiated ultrasound waves and a scan method in which the tissue is scanned by the 2D transducer array [0003; see the inducing of a shear wave using ARFI to displace the tissue and then measuring and imaging the elastic modulus in the shear wave propagation region with irradiated ultrasound waves, 0156; see the 2D probe];
calculating a speed of the induced shear wave by using displacement components of the induced shear wave based on the acquired ultrasound data [0003; see the estimation of the propagation speed of the shear wave generated in the direction vertical to the advancing direction of the beam];
calculating an average value of a shear modulus of the tissue in at least two image frames using the calculated speed of the induced shear wave [0003; see the measurement of the average shear modulus and 0084; see the discussion of frame rate which indicates that there are at least two images frames used in the processing]; and
displaying a shear modulus map (see Figure 9 wherein the elastic modulus image is a shear modulus map) and the average value of the shear modulus in the at 
Tabaru also discloses that the method can be executed by a non-transitory computer-readable medium storing a computer-readable program and an apparatus comprising a 2D ultrasound probe, display, hardware processor, and computer readable memory with instructions to perform the method [0037, 0158; see the computer and software programs that execute the method; see Figure 1 with the probe 1, display unit 7 and processing units].
Tabaru discloses using a 2D ultrasound probe but does not disclose that 3D ultrasound data is acquired in a 3D plane scan method with the 3D image being displayed and also does not disclose displaying a 3D displacement map or a 3D image of tissue. However, Trahey teaches of a method, system, and computer program for providing a shear wave source including either 2D or 3D volumetric imaging with the 2D transducer array that is subsequently displayed [0026, 0034; see the 3D imaging and see the 2D array]. Trahey further teaches display of a 3D displacement map [0049; see the series of 2D displacement maps over time, which corresponds to a 3D displacement map] and a 3D image of tissue [0026, 0034; see the 3D ultrasound images]. It would have been obvious to the skilled artisan to modify Tabaru, to generate 3D ultrasound data and display the 3D displacement map and 3D issue image as taught by Trahey, as 3D imaging/visualization would permit improved diagnostic capabilities without the limitations of 2D imaging.

Re claims 3, 11: Tabaru discloses all features except that the irradiating with the ultrasound waves is performed for diagnosis of the tissue and comprises beamforming the ultrasound waves in a defocusing method. However, Trahey teaches of beamforming in a defocusing method [0046, Figure 5; see the unfocused waves and the beam steering to generate the beam in a defocusing method]. It would have been obvious to the skilled artisan to modify Tabaru, to use the defocusing method as taught by Trahey, as such is a well known alternative to a focused beam in order to facilitate generation of the shear wave source [0046 of Trahey; see the programmed beam to generate the shear wave source].
Re claims 4, 12: Tabaru discloses acquiring of the 3D ultrasound data comprises beamforming the echo ultrasound waves (Abstract; see the echo signals used to generate the image, indicating that the echo is beamformed).
Re claim 5: Tabaru discloses displaying at least one image representing the displacement components of the induced shear wave [0047; see the image that is displayed representing the displacement of each point].
Re claim 7: Tabaru (and Trahey) disclose all features except that the speed of the shear wave is calculated using the claimed equation, where u denotes a displacement of the shear wave, t denotes time, and x, y, and z denote the respective displacement components. However, it would have been obvious to the skilled artisan to 
Re claim 8: Tabaru discloses the shear modulus of the tissue is calculated using the following equation: G = p x Cs2  where G denotes the shear modulus of the tissue, and p denotes a density of the tissue [0076; see the shear modulus formula E=3ƥc2].
Re claims 14, 15: Tabaru discloses all features except acquiring of the 3D ultrasound data comprises: acquiring a plurality of 2D plane ultrasound image data of the tissue by scanning an object on a plane basis; and acquiring the 3D ultrasound data by using the plurality of 2D plane ultrasound image data. However, Trahey teaches of a method, system, and computer program for providing a shear wave source including either 2D or 3D volumetric imaging with the 2D transducer array that is subsequently displayed [0026, 0034; see the 3D imaging and see the 2D array]. It would have been obvious to the skilled artisan to modify Tabaru, to generate 3D ultrasound data as taught by Trahey which is known to be formed from a series of adjacent 2D plane images, as 3D imaging would permit improved diagnostic capabilities without the limitations of 2D imaging.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,968,333. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘333 features a method, apparatus, and non-transitory medium for inducing a shear wave with AFRI, irradiating waves to acquire 3D ultrasound data, calculating displacement components, calculating a speed of the shear wave, calculating a shear modulus using the speed, calculating a final modulus using a mean value of shear modulus in units of at least two frames, and displaying a 3D image. Further, ‘333 features scanning the tissue using a planar method, beamforming the data, displaying images of the displacement components and a modulus of elasticity, and also features the same formulas of instant claims 7 and 8. As the instant claims are broader than the claims of ‘333, it would have been obvious to conclude that the instant claims are an obvious variant.

Response to Arguments
Applicant's arguments filed 5/18/21 have been fully considered but they are not persuasive. Applicant argues that Tabaru/Trahey do not disclose calculating an average value of a shear modulus or displaying a 3D displacement map, shear modulus map, 3D image of the tissue, or the calculated average shear modulus. Respectfully, the Examiner disagrees and finds that Tabaru discloses calculating the average shear modulus based on the ultrasound data [see 0003] and that Trahey is used to teach that the calculations can be applied in using 3D data. In regard to the limitation of displaying different maps/images/values, it is first noted that Tabaru’s Figure 9 appears to be similar to Applicant’s Figures 4A and 4B in that it shows images or maps displayed adjacent to a scale. In particular, Tabaru is used to meet the limitation regarding display of the shear modulus map and the average value, while Trahey is used to meet the limitation regarding display of the 3D displacement map and the 3D image of tissue. Therefore, the rejection is maintained.
The 112 1st rejection is also withdrawn due to amendment. Further, Applicant stated that the double patenting rejection against US 9,968,333 is no longer applicable. This is not the case and the rejection is maintained, as the previous Office action only withdrew the double patenting rejection over US 9,603,583.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793